MEMORANDUM**
Tony Ray Pierce appeals pro se the district court’s judgment of dismissal fol*851lowing a bench trial in Pierce’s action pursuant to the Federal Tort Claims Act alleging that a federal Drug Enforcement Agent used excessive force him. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
We are unable to review Pierce’s contentions that he established a claim for excessive force because Pierce failed to provide copies of the trial transcripts. See Fed. R.App. 10(b)(2); Syncom Capital Corp. v. Wade, 924 F.2d 167, 169 (9th Cir.1991) (per curiam).
The district court properly denied appointment of counsel because this civil action does not present exceptional circumstances. See Terrell v. Brewer, 985 F.2d 1015,1017 (9th Cir.1991) (per curiam).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the *851courts of this circuit except as provided by Ninth Circuit Rule 36-3.